FILED
                            NOT FOR PUBLICATION                             SEP 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



THEODORE ANDREWS,                                No. 11-17396

               Petitioner - Appellant,           D.C. No. 2:11-cv-01081-DAD

  v.
                                                 MEMORANDUM *
KATHLEEN DICKINSON, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dale A. Drozd, Magistrate Judge, Presiding

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Theodore Andrews appeals pro se from the district court’s judgment

dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andrews contends that the district court erred in dismissing his petition for

failure to state a cognizable claim. The district court correctly concluded that

Andrews’s petition challenging his “R” custody designation failed to raise a

federally cognizable claim for which habeas relief may be granted. See Preiser v.

Rodriguez, 411 U.S. 475, 489 (1973).

      AFFIRMED.




                                           2                                   11-17396